             Case 2:20-cv-00472-RMP                  ECF No. 12          filed 05/07/21     PageID.41 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                                                                                FILED IN THE
                                                     Eastern District of Washington                         U.S. DISTRICT COURT
                                                                                                      EASTERN DISTRICT OF WASHINGTON
            CHARLES JOSEPH REEVIS (a.k.a.
             serpentoftheoldsatanbabyRICO),
                                                                                                       May 07, 2021
                                                                     )
                                                                                                              SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:20-CV-00472-RMP
SPOKANE COUNTY SUPERIOR COURTS, SPOKANE                              )
COUNTY DETENTION SERVICES and U.S. DISTRICT                          )
 COURTS EASTERN DISTRICT OF WASHINGTON
              AND IDAHO,
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .
             This action is DISMISSED with prejudice as frivolous, malicious, and for failure to state a claim under 28 U.S.C. §
✔ other: 1915(e)(2).
’




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                       ROSANNA MALOUF PETERSON




Date: 5/7/2021                                                              CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                          (By) Deputy Clerk

                                                                            Tonia Ramirez
